Brooke, J.
(after stating the facts). Under the facts set out in the bill of complaint, which, under the demurrer, must be taken as true, for the purpose of this determination, it appears:
(1) That defendant John Kenning, while the holder of the legal and equitable title to the lands in question, became indebted to the complainant in the sum now represented by the judgment.
(2) That he caused the conveyances in question to be made with the intention of defrauding complainant and his other creditors.
(3) That said conveyances were made without consideration.
(4) That the estate by the entireties, thus apparently created by the fraudulent deeds, never in fact existed; *587but the legal title remained, as it was before their execution, in John E. Kenning.
This case is clearly within the decision of this court in Archer v. Laidlaw, 129 Mich. 198 (88 N. W. 465). The arguments and citations supporting that decision need not be here repeated. The late case of Bliss v. Tyler, 159 Mich. 502 (124 N. W. 560), is to be distinguished from the case at bar, in that the legal title to the lands attached in that case never was held by defendant Tyler. In the case of Trash v. Green, 9 Mich. 358, the legal title to the property in question never was in the judgment debtor, and the bill was dismissed, but the court said:
“Where the title before the conveyance has been vested in the debtor himself, and he has conveyed for the purpose of defrauding his creditors, the right of .creditors to levy and sell rests upon the ground that, the deed being void as to creditors, the legal title, as to them, still remains in the debtor, as if no conveyance had been made.”
The order overruling the demurrer is affirmed, with leave to defendant to answer within 15 days.
Moore, C. J., and Steere, McAlvay, Blair, Stone, and Ostrander, JJ., concurred. Bird, J., did not sit.